CORRECTED: DECEMBER 15, 2016
TO BE PUBLISHED

Supreme Tnuri, of Benil'uckg

 

20 16-SC-000388~KB

v KENTUci493 S.W.3d 835 (Ky. 2016).

D. Proceedings by the Board.
On July'20, 2016, the KBA Board of Governors considered the current

Charges against Edmondson, The Board voted unanimously to find
Edmondson guilty of all counts in File l\lo. 23950 and of the last two counts in
v File N_o. 2392 1. Fourteen of the members voted to find her guilty of the first

count in File Ne. 23921, while live voted te find her hot guilty et that count Ae

4

t_o recommended discipline, the Board voted unanimously to suspend

Edmondson from the practice of law for 181 days, with fourteen members

voting to run that discipline concurrent with Edmondson’s then-pending

discipline, and the other five voting to run the suspensions consecutively.
II. ANALYSIS.

Having reviewed the record, and noting Edmondson’s failure to respond,
we agree with and adopt the Board’s findings that Edmondson is guilty of the
charged offenses. Furthermore, we agree with the Board’s recommended
discipline. As noted above, Edmondson is currently under suspension for
failing to comply with CLE requirements and failing to pay bar dues. She is
also serving a consecutive 180 day suspension pursuant to our order of August
25, 2016. Edmondson, 493 S.W.3d at 837. Because the charges in this
l current case arose during the same general timefrarne and are similar to the
transgressions in the prior case, Edmondson’s conduct herein merits discipline
consistent with that previously imposed. Therefore, we adopt the Board’s ‘
recommendation that Edmondson be suspended for 181 days to run
` concurrently with her current suspensions Additionally,_ we adopt the Board’s
recommendation that Edmondson be required to pay the costs associated with
this action. l
ACCORDINGLY, IT IS ORDERED THAT:

1_. Christina Rose Edmondson, KBA Number 9 1597 , is found guilty of

violating scR 3.130(41.3), sCR 3.130(1.4)(a)(4), and 3.130(1.16)'(<1), as set

out in KBA File No. 23921; and of violating scR 3.130(1.3); scR .
3.130(1.4)(a)(4); SCR 3.130(1.5); SCR_3.130(1.16)(d); and SCR
3.130(8-.4)(¢) as set out in KBA File No. 23950; `

Edmondson is.suspended from the practice of law for 181 -daysl to run
concurrently with her current suspensions;

Pursuant to SCR 3.510(3), at the expiration of Edmondson’s 181-day
suspension, this matter shall be referred to the Character and Fitness `
Committee for proceedings under SCR 2.300;

If she has not already done so, Edmondson is directed to promptly return
all file materials in her possession or control to each of her former clients
involved in these charges;

` If she has not already_done so, Edmondson shall, pursuant to SCR
3.390(b), notify, in writing, within ten days from the entry of this Opinion
and Order, all courts in which she has matters pending and all clients
she is currently representing of her inability to provide further legal
services and provide the Ofiice of Bar Counsel with a copy of all such
notice letters, or with a certification that she has no active clients,
whichever is applicable. To the extent possible and to the extent she has
not already done so, Edmondson must immediately cancel and cease any
advertising activities in which she is engaged; and \

Finally, pursuant to SCR 3.450, Edmondson is directed to_ pay the costs

of this action, $672.2'1, for_ which execution may issue from this Court

upon finath of this Opinion and Order.
All sitting. All concur.

_ENTERED: Deeetnbei~ 15, 2016.

,Qié

cHleUsTlcE

§ttpreme Tnurf of Beniuckg

2016- SC- 000388- KB

l KENTtchY BAR{AssoclATloN _ v MovANT
v. y l " lN sUPREME_ coURT
'cHRlSTlNA nosE EDMoNDsoN _ , 'RESP_oNDE_NT
KBA.No. 91597 . _ '
oRl)ER

On the `Court’s own Motion, this Court hereby modifies the|Opinion and
Order signed by Chief Justice' Minton and entered on December 15, 2016 in
the above-styled case by the substitution of a new Opinion and Order as
attached hereto in lieu of the Opinion and Order as originally entered. Said-
correction does not affect the holding and is made only to reflect a l
4 typographical error on‘page 6, line _22.

ENTERED: December 15, 2016.

 

c!Yl‘r JUsTIcE